Case:20-01947-jwb Doc #:447-5 Filed: 03/16/2021 Page 1 of 12

EXHIBIT E

October 2020 Invoice
Case:20-01947-jwo Doc #:447-5

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com
rockcreekfa.com

INVOICE

BILL TO

Barfly Ventures, LLC

35 Oakes St SW Ste 400
Grand Rapids, MI 49503
United States

SHIP TO

Barfly Ventures, LLC

35 Oakes St SW Sie 400
Grand Rapids, MI 49503
United States

R

Filed: 03/16/2021 Page 2 of 12

afb

cree

SOVISDRE -

INVOICE # 1258

DATE 11/17/2020

DUE DATE 11/17/2020
TERMS Due on receipt

 

SERVICE DESCRIPTION

Financial Jim Gansman
Advisory
Services

Financial Paul Neitzel
Advisory
Services

Financial Brian Ayers
Advisory
Services

Financial Chris Peirce
Advisory
Services

Financial Tim Peach
Advisory
Services

Financial Lindsey Neitzel
Advisory
Services

QTy
24.70

121.80

9.90

66.20

8.20

10.40

RATE
575.00

525.00

475.00

375.00

600.00

300.00

AMOUNT
14,202.50

63,945.00

4,702.50

24,825.00

4,920.00

3,120.00
Case:20-01947-jwb Doc #:447-5 Filed: 03/16/2021 Page 3 of 12

Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)

Gaatiy CORoPA Ve
Western District of Michigan (Grand Rapids)
Case #; 20-1947-jwb

Project Category Summary

 

 

 

Hours Amount
Attendance at Court Hearings and Review of Pleadings 44 § 2,390.00
Bankruptcy Reporting 105 S$ 4,532.50
Business Analysis 32.3 S 14,277.50
Business Operations 86.1 S$ 42,402.50
Creditors/Creditor Committee Communication 2.2 S 1,020.00
Discussions with Lender 1.6 S 840.00
Fee Application 10.4 S$ 3,120.00
Landlord Negotiations 25.9 $ 13,542.50

Meetings - Other - $ -
Meetings - with Counsel 36 #S 1,990.00
Meetings - with Debtor 33 S$ 1,792.50
Sale Process 60.9 $ 29,807.50
Total 241.2 § 115,715.00

 

 
Case:20-01947-jwb Doc #:447-5 Filed: 03/16/2021 Page 4 of 12

BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hours Rate Amount
Attendance at Court Hearings and Review of Pleadings
Jim Gansman 1.6 S 575.00 $ 920.00
Paul Neitzel 2.8 S 525.00 1,470.00
Sub-Total 44 S 543.18 §$ 2,390.00
Bankruptcy Reporting
Brian Ayers 0.4 S 475.00 S$ 190.00
Paul Neitzel 3.7 S$ 525.00 1,942.50
Chris Peirce 6.4 S$ 375.00 2,400.00
Sub-Total 10.5 S 431.67 $ 4,532.50
Business Analysis
Brian Ayers 1.4 S 475.00 $ 665.00
Paul Neitzel 13.5 $ 525.00 7,087.50
Chris Peirce 17.4 S 375.00 6,525.00
Sub-Total 32.3 S 442.03 §$ 14,277.50
Business Operations
Brian Ayers 2.7 S 475.00 S$ 1,282.50
Jim Gansman 7.3 S 575.00 4,197.50
Tim Peach 8.2 S$ 600.00 4,920.00
Paul Neitzel 43.6 S 525.00 22,890.00
Chris Peirce 24.3 S$ 375.00 9,112.50
Sub-Total 86.1 S 492.48 $ 42,402.50
Creditors/Creditor Committee Communication
Jim Gansman 0.3 S 575.00 S$ 172.50
Paul Neitzel 0.9 S 525.00 472.50
Chris Peirce 1.0 S 375.00 375.00
Sub-Total 2.2 S 463.64 $ 1,020.00
Discussions with Lender
Paul Neitzel 1.6 S 525.00 5$ 840.00
Sub-Total 1.6 S 525.00 $ 840.00
Fee Application
Lindsey Neitzel 10.4 S 300.00 §$ 3,120.00
Sub-Total 10.4 S 300.00 $ 3,120.00
Landlord Negotiations
Brian Ayers 1.1 S 475.00 S$ 522.50
Paul Neitzel 24.8 S 525.00 13,020.00

 

 

Sub-Total 25.9 $ 522.88 $ 13,542.50

 
Case:20-01947-jwb Doc #:447-5 Filed: 03/16/2021 Page 5 of 12

BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

 

 

 

 

 

 

 

 

 

Hours Rate Amount

Meetings - with Counsel!

Jim Gansman 2.0 § 575.00 §$ 1,150.00
Paul Neitzel 1.6 S 525.00 840.00
Sub-Total 3.6 S 552.78 $ 1,990.00
Meetings - with Debtor

Jim Gansman 1.2 S 575.00 5$ 690.00
Paul Neitzel 2.1 S 525.00 1,102.50
Sub-Total 3.3 5 543.18 S$ 1,792.50
Sale Process

Brian Ayers 4.3 S 475.00 $ 2,042.50
Jim Gansman 12.3 S 575.00 7,072.50
Paul Neitzel 27.2 S 525.00 14,280.00
Chris Peirce 17.1 S 375.00 6,412.50
Sub-Total 60.9 S 489.45 5$ 29,807.50

Total 241.2 $ 115,715.00

 

 

 
03/16/2021 Page 6 of 12

20-01947-jwo Doc #:447-5 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

Os’ ZST $ o0szs $ £0 PsOI/PUR; OF JuBUIpUdWe HONG [lewis pue Mainoy SuOHenOsaN pPucjpuey JOZHSN [ned 0702/2/0T
o0'0E9 $ 00'SZS $ 7@t quawuAed 3a} jeuoissajosd JsnBne puke UMOP PUIM /] YSed UO HOA, sishjeuy ssauisng lezen ined 0707/L/0T
os'Ze9 $ OO'SLE $ “Zt + PUIM PUR ‘PIRMJOJ O8 JSEIBIOJ "JSEIBIOJ “SA SpENJOR Yaam Aald ssnosip - {}e9 sO} YseD Ajieg sishjeuy ssaulsng B2Had SUYD 020¢/L/0T
OS°268 $ oos7s $ ZT UuMOp Pulm pue {/9 ‘a4 Auedwioo yim Ye9 sysAjeuy sssuisng jozueN [neg o70z/£/0
OS Le § OOsZe $ TO YOK eypUoIIs MO} YSed 10} Suqep yuNoTIe DyiIeds BuipseBas sajyyneg wip Weusy sisAjeuy sseuisng aduiadg SYD 0zoz/Z/ot
OO'SLE 5 ooO'sze $t sisAjeue UoleliU0INs MOY Yses anuUoD spsAjeuy ssoulsng aad SHYD oz0z/£/0T
o0°SOT $ o0's7s $ tO sasnuog €O puke 2@-m 73d (UDI) YH YUM syewg suoreldg ssoulsng JOZHON [Ned 0702/2/0T
OS'ZST $ 00'S7S $ €0 Je3png UMOp Pulm :a2 JUaNUBUOD ye OjAy YIM [ED J9puay] YM Suolssn3siq fOZHON [Ned 0z%0z/L/ot
OS PT $ 00°SLr $ €0 383940} YSED 94 BIS SYD LIM eo suoneiadg ssouisng suady ueLg 0707/9/0T
OS Zot $ o00'SLb $ £0 mo} YSeD pajepdn malay suopesadg ssauisng suady ueLg 0702/9/0T
OO'OSE’T §$ OOSLE $ 9E 4589810} uj JuNOUte 3njd Moy Yses apoUCoeY sisAjeuy ssouisng ala, SUYD 02%07/9/0T
os ZOr'L $ 0082S $ 1% a1qe} peau yseo yead pling ‘jeyayem ajepdn ‘suyuOUL-ino 404 4/9 alepdn sishjeuy ssauisng [lezen [ned 0202/9/0T
OS L9E $ o0'szS $ L0 6d ‘oopjo/oomau ‘swan gly ‘sjenueuy :34 AURdWOD YIM feo sishjeuy ssauisng {OzUaN ined 0z0¢/9/0T
OS'Z8T $ 0O'SZE § 50 SJENIE YUM ysedsI0} MOY Ysed azepdy suoneiady ssauisng 924d SUYD 0707/9/0T
OO'STE $ o90°S%s $ 90 squauAed jo duruay pue Bulsojo :au sean] pue uRWsURd YUM He Jesuno> YUM - s8unsayy fezWaN ined 0702/9/0t
O0'SPE $ o0's¢s $ 90 da} feulp pue way) shed Ayenqoe oym ‘asop saye squswAed Buipsesas ineg pue uyor /M {ED jasunes YM - sBuneey uRUISURD WIT 0202/9/0T
OSL $ oo's7s $ €0 wuea) B UAL YIM UOIssNosip j|o1Aeg suonesadg ssauisng P7IEN [Ned 0z0z/9/0T
OS ett § aosZe $ €0 JSBIBIO} YSED 21 SuBA BELG UM 12D SUONeJadG Ssal a0 SUYD 0202/9/0T
0s 792 $ oOSLE § £0 240 Suypypyeq pue uoNsue ‘oomau/oopjo Suipsegas sansst gy ssnosip ~ eo Moy Yysed Alleg suonesadg ssout aoHBd SUYD 0202/9/oT
0s°%$ $ oo'Ss7s $ TO UuHe)9 iq 784 JasUNOD pue Jepua} YM sew Japua] YUM suolssnosig JZHON INed 0707/9/0T
00°S¢s $ G0'S7S $1 Je4s Bununosze pue spojpuey ‘yse> :ad (paN) 03 YUM [ED 40198¢ YM - SBUnBay [eZHeN ined 0z02/9/0t
OS'7Zy $ o00s7S $ 60 saduey uawpuaiue yosed SuOHeOFaN Psojpuey fazuaK (neg 0z02/S/0T
oo'ozy § ooszs $ 80 saainbau suojsiaosd jeuoHppe Jo} JUBIPUAWe $,21}93S UPJ suOenosan psojpuey JOZHAN [neg oz0z/s/ot
OS'L9E $ 90°Ses $ £0 UOs XE] Sa}eS B2UaJase2 0} JUBLUPUaLUR asea] JOquy UUY UpF suoenoBay psojpuey [OZ7HAN [Ned 0702/S/0t
00°SOT § 00675 $ 70 juawpuswe ssea] pesodoid pueyoH jo MaiAay suoiEnoseN pudjpuey faz7HaN (ned 0702/S/0T
os7s S$ ooszs $ 10 quansBue5 wor aAy YUM Ye Japuay YUM suoIssnosig [9ZH9N [Ned azo7/s/or
OS'Z8T $ 0O'SsE $ $0 Sj ISVIsO} MOY, YSeD Mau aledaidg suoneiadg ssauisng Bos SUYD 0702/S/0T
09° 8T $ 00SLE $ $0 DOM 03 ajly sed9104 Moy Yse2 Pajepdn puas pue aedaid aaTyuUCD JONpas/ssoNpaly aouled SYD oz0z/s/or
ao'sot $ o00's7$ $ 70 quai eNO :34 asiuag UHM ep suayewedg ssauisng [PZHBN [Neg oz0z/s/or
ogres S$ o0'ses $ TO Bdulad SHY pue aZHAN [Ned YM Loddns jepueUy Ayteg ssnasiq suonesadg ssaulsng ueuisueS Wut 0702/S/0t
os'zS $ o0's7s $ TO wif pue suUD YM Yoddns jemueul Ayieg ssnosig suojesedg ssouysng [eZON [Ned 0z02/¥/Ot
OO'OTZ § o0sz¢ $ vO jesadoid quauipuawe 3gUD MatAay suoneiadg ssauisng fazUeN Ned 070%/b/OT
Os LST $ oo'szs $ €0 uejd yes Bujunoode agg Suipsegos spewa/syea suopeiadg ssoulsng TZVON ined 0202/¢/0t
Os Ze § o0'sZEe $ 19 URWSUeD Wtf ple jaZ}aN [Ned yim Yoddns jenueuy Ayeg ssnosiq suonesadg ssauisng Boule SYD 0@0Z/P/0T
00'09r $ o0sZs $ 30 aoueinsul von azul SsauIsng GT QIAOD 24 S504 a1ggag M 1/29 pue stew suoneiedg ssauisng uewsues wit 020%/v/0T
oo'ste § ooszs $ 90 MAIABI JAPUaT 10) EY O01 Papiaoad sisAfeue pue sajes AjyUOW) suoReHOSaN picypuey lezen ned 0z0z/€/ot
00'06T $ oOSZY $ vO SUO}IE SIUEPIOAR JO MBIATL suonesady ssauisng su@Ay uelg 0702/Z/0T
OS'£sT $ oo'Szs § £0 SWIeD ¢ aaydeyD ajepdy suoneiadg ssaulsng 1eZH28N ned oz0z/z/ot
OS ZIT S$ oo'sZe $ £0 V4OS By] Woy syuauAed sapisus jo peyep YUM suaULe Way SpIAoId $59204d 32S aonad SYD 0702/Z/OT
o0°soT $ oo'szs $ tO quowpuaUe Joqiy Uuly 184 syetug SuUOHENOBaN Piojpuey fazuen ined 0%02/7/0T
00'Sot § o0'szs $ vO adenguel sanvem ORG ‘31 spew sua}jesadg ssauisng TOZW8N [Ned 0Z02/Z/0t
oo'otz $ oo's7s $ 70 QM °31 V4 290 UHM HED BEIWWLUOD JOUP|IZ/SIONPILD 1azHeN (ned 0z0z/z/ot
OS'Zst $ o00'Ss7s $ €0 asap Jaye Bujup osAed pure suUJep ¢ “YD 124 PaN UM eD 403989 YM - SBunaay {9ZU9N ined 0202/2/0t
OS L9E $ 00425 S$ £0 Aueduwio2 wo. suonsanb 0} puodsas pue gq 0} SUCISIAdY sisAjeuy ssauisng JOZHON [Ned oz0z/Z/OL
ovotz $ ooszs $ ¥9 sde way] aul} YUM adm pesiray sishjeuy ssauisng J9ZHON [neg 0z02/Z/OT
OS 7r6'T § o0'sz5 $ LE SuHeIO S daydeud azepiosuOD Burpioday Argdnaqueg fAZHEN (Ned 0702/7/0t
000% $ oo'szs $ 0 aiddry peosg pue GUD 0} syeUa puas ‘saseay jo sN}eys UO jasuNOD pue Aig alepdn, suonenosay projpuey 1923/8N [Ned oz0z/z/ot
00°S8z S$ oosZr $ 90 yepnq umop pul a4 jesodosd /syuauuiN? 397 pasodoid maiaay $9003 3125 suaAy uRLig O70Z/T/OT
00°SOT § 00°S75 § 70 suonenoZau aseaj pue gqA °ad PAN UUM ffeD suolesadg ssauisng JOZHAN [neg 0702/T/0T
OS'ZST $ o0's7s $ €0 suoneoSau 48A4Ng/N :34 (pys|NYyIed) UYOr pue (4aasD YDOY) WIT ya HED vaIWWOD 40}1pal/ssONpeZD J823/8N [Ned 020Z/T/oT
OS dt $ o0'sZs 5 £0 suoneno8au JeANG/I9N +31 UYOF pue jned YIM 112 @a}IUNUOD JONDaID/siOH pss ueusued Wit 0207/1/0T
OS LoL $ 0OSLS $ €T ye8png umop pul uo sjesodozd mau as jasuno? aaqwULWOD pue jneg pue UYOT /mA SYED $58204q 2125 uewsues wit 0202/T/OT
0S'Z89 § oo's7s $ €T JeSpng umop pum uo sjesodod mau ad jasuno? aa]pwiWOD pue WIT pur UYOr /M SHED SSOIOLd BES jP7HaN [neg 0702/1/OT
OS'29E $ ooszs $ LO JP paysadsns yum picjpue; pue yueUa) 0} puOdsa, pur JUaWIPUaWe aseat Joqiy UUY AjIDON suonenosan piojpuey J9Z3ON INed 0%02/T/OT
OS'L9€ $ 90°S75 $ £0 OW ‘TNM UUM SyuaWWOD ssaippy “Juaupuaue <a) projpue] 40.118G 0} puodsai pue mainay SUOHTeNOSaN psojpuey fOZN9N [Neg 0702/T/Ot
90°OTZ $ ooszs $ vo SJUBUILLIO? aseal PUeLO} 0} puodsa pue MaIAaYy SUOHeROBaN psojpuey JOZHEN ined 0%02/t/Ot
00'SOT $ oo'ses $ tO “@Bpliq WoYs YM DIN OF gam Pue J/9 payepdn puas Ba}IWWIOD JONpas/sioypasy [azUeN [neg az0z/t/ot
OszZIT $ oosZE $ £0 00J Blep 0} ppe pue UoHed0] Yee JO} sayEyes puke suaTeuew YjIM UOPOYsesA] 40} Bj) BpIAcsg SSBIOAd BYES aoatad SUYD. 0Z0Z/T/OT
00°0ST § OO'SZe $ 70 j102Aed pue ‘asoj> pua you ‘sanss! gly ssnosip - jes Moy YseD suonesadg ssauisng a2uleg SUYD 0%0Z/T/OT
OS 2ST $_00°S7S 5 £0 W118 PAN UII SjuatuAed pue suojesado ssnasiq suonesady ssauisng JOZ}ON [Ned 0z02/T/OT
TOU sigene aay eee Topdiaseg TioWares wold Teucyssajosd eo
GMl-Lp61-02 “4 ase>

(spidey puesg) uedypiyy yo DuIsIG Wasa

OTT ‘saanjuaa Ajaieg
03/16/2021 Page 7 of 12

20-01947-jwo Doc #:447-5 Filed:

Case

 

 
 

 

 

 

 

 

 

 

 

 

00'soT $ ooszs $ 70 souednsse cozeweyey :21 pay ue sIAet) YW 12D suOneNosen pioppuey tezyan ined oz02z/zt/or
00°01Z $ 00°S75 $ v0 44) DY pue (Aig) PAN ‘(luaNJBUOD) sIAed) YIM sasuasy sonby] pue We|D adUeINsU! Ig SsNIsIq suonesadg ssauisng JOZ119N [Ned 0702/ZT/oT
oF z9e $ oo'szs $ $0 Adg pue Japtiay Yu syuNo27e Yue jo UOISsNOsIG suoyesady ssauisng fazWEN Med ——-0Z0Z/ZT/OT
O0°SZ $ oOSLE $ 70 EUAO SAY 0} YOM ysed 104 sodas sejes Ajlep puas sishjeuy ssouisng BIB SYD 0707/21/01
OS'281 $ oosce $ 50 SIsAjBUR aIUeHEA MOY YseD sishjeuy ssauisng 92s18d SHY 0Z02/ZT/0T
Oszs $ oo'ses $ 10 Sute|D ¢ taydeyp cas jaduny ayen YM ed suaneidg ssauisng ZHAN [Neg 0202/Zt/ot
OG Z5T $ o0's7s $ €0 BM JOlUd 10} 1829910} SA Sales Apjaam azieWUUNs suonesadg ssauisng feZ79N [Ned 0@07/ZT/01
00°01 $ oo's7s $ 70 |seaj OOZeWE|EY :01 PAN YM ED SuOHenosay psojpuey 1827419N jned 070Z/ZT/OT
00'S0T $ oo'szs $ 70 saseaj Supuezsyno +84 217 PAN YUM [ed sUOHeNOsaN puojpuey {OZHON [Neg 0Z02/ZT/OT
00°SOT § ooszs $ 70 aynpayps uoNez owe ueo} :as plojpuRy OOZeWE[ey YUM [eo dn-mMoqo4 suonenogan piojpuey fO7HaN Ned 0Z02/ZT/0T
00°SOT $ o0s7s § 70 quawAed ueoj jj CozeuEjey 32 [dy Add) asiuaq UM yeD SUOHeOSaN picjpue} JPZHAN Neg OZ07/ZT/OT
ests $ o0's74 $ v0 uoRIa(go ayes :31 puojpue| COZeWE;eY YIM [12D SUOEROBEN psojpuey lazveN ined 0z0z/Zt/ot
OS ZT § 00Sér $ €0 {Se2aIO] Sales MBIAaL suciessdg ssauisng suaAy URLG O70Z/TI/OE
OS LEE $ o0cLe $ 60 psinysed YM |}29 UO paseq sainpayas ydy aiepdy SS830id BBS anulag SUD OZ0%/TL/OT
80°C09 $ oosLE $ 91 saqueveA MOY YseD azAjeuy sisljeuy ssauisng aouled SUY— OZOZ/TT/OT
OO'OTLT § GOODE $49 ddy aay uopeoiddy 2e4 — jazHen Aaspury azaz/ot/ot
os-7s $ oo'szs $ 10 piojpue] cozeuiejey pewy suogenogay psojpuey feTHAN ined ozoz/tt/or
OS'ZLT $ ooses $ £0 4aAng 40) yuom Suisop 1sod pue asd a2 uyor /M 12D SSBIOI HES UeLUSURS Wit 0702/0T/OT
OO'OTy’T $ on00E $ LF ddy a4 uonesddy 334 fezaNn Aaspury 0202/01 /oT
ODZLST $ o0'S¢s § £0 suojalgo ayes :au sjeulg Ss0204¢d 3feS foZHON [Ned 0z07/0t/OT
og'79s $ o0'SLe $ ST {1D pue UOpOjseI; 404 syodai sajes YseL Wo UORED0] Aq yaam Aq Sa}es OZOZ UNM d}1 PING sishjeuy ssauisng 92494 SUYD 0702/01 /0T
0g'z7§ $ oosz7s § to squawaasSe UOlAejou :as sey suaneiady ssauisng fezian ned 070Z/O1/0T
Os'%S $ ao'szs $ to Squeweasde uoneniu ‘au (uoser} pjejnsed ym yje> esuno> UNM - SBuNsoy) fezyaNn ineg 0707/01 /0T
00°SoT $ on'S%s $ 70 MO} ep Ny 34 O39 4BARQ YM 1}eD suoijeiadg ssouisng [9ZuaN [neg O70%/OT/OT
00°S6 $ o0SzZr $ 20 UDWA]IAS SPOO4 UOPIOD jo MaIAaYy suojeiadg ssauisng suady uelg 0%07/6/0T
oo'séy $ 00SLy $1 Sajnpayss yd 84 jasuUNOD PUE JBZHAN [Neg “BIUldd SYD YM ED SSIIOIg BES siady ueg 0202/6/0T
00°S0T $ o0'Ss7s § 70 suonesado pue sasear ‘au pan YUM yeD 40198q YUM - sBunaayy fazHaN [neg 0%07/6/0T
00°SOT $ ooszs $ 70 28 UD SurpseBas PNA 32 217 YUM Hed suonenosay puojpuey feZyeNn [ned 0707/6/0T
OO'SZE $ o0SZEe $t sanpayas ydly Suipuedal yasoy uoser pue ‘sueAy uel ‘JOZNaN [Neg YUM [2D SSBI04d Bk BH8d SHYD 0702/6/0t
oo'szs $ 90°S7S $v Se Pue HIsINYIed Wai Sainpayss yay MalAay SS3901d B}ES JOZHON pNed 0207/6/0T
O0°SOT $ o0°S7S $ 70 JWeupUsUe aseaj GUO 134 INA UHM {69 pur maiAay suONeHOsaN pojpuey fezaay [ned 0202/6/0T
00°SOT $ oo's¢s $ tO SUAWIPUSWE BSEo} DEYO PUL FY +94 jasuNod YIM sewy SuoHenogan piojpuey jezay jneg 0202/6/0T
OS 22s S$ oOsZr $ tt saseay Suipsesai jesuNo YUM ye> SUOHRNOZaY piojpuez suaAy uelig 070z/8/ot
00°OLS $ oO'séy $ tT SBIMPOUIS Vd G1 B19 “D PUR fEZHON “g YUM [fed $58204d BeS suady ueLig 070z/8/0T
00°S8Z $ 00°SLY $ 90 xepdn pue majaas “eo 404 daad uy 3sif yOBYO UENafdiuos pue sainpayrs yeup ydiy JO MaIASY $sa20Jd aes suady ueLg 0z02/8/0T
oO'SvE $ o0'ses $90 Wd¥ 40} sonss! Suipueysyno au jneg pue uYor /m syeD S8B901q aes uewsues wip 0z0z/8/ot
00'0£9 $ o0'S¢s $ ZT SHYD pue UELIg YIM sanpeyos yay MalA[Y suogeiadg ssoulsng {92H10N jned 0Z07/8/0T
OS LE $ O0'SZE $ TO 6/OT UO {20 40) sainpayss yay [Jesoy UOser puas S$$9IOAg BLS a2stad SUYD 07%07/8/0T
OS LE $ OOSZE § TO SOND PUe $39213U09 AJORNISxa jO sNjeys FuipseGas wazyJ uo, 217 pue Peapry pan Pewy $$820Jq BYES aoun’d SYD 0707/8/0T
o0'OSr $ on'SZE $ 7T sajnpayps yd¥v SSNosip pue MalAal 0} SUBAY UPLG PUR JaZ}ON Ned YUM [12D 359204d Bes aoalad SUYD 0707/8/0T
00'SL $ oosee $s 70 Su@AY UBLIG PUue JSZHAN [Ned YM 1}29 0} JOLd sainpayIs ydy MaIAdYy $SB204d BYES aad SUYD 0707/8/0T
OS 'Z8T $ oosce $ $0 YosBasas BIURLEA MOY Yse? anunUOD stsAjeuy ssauisng BINad SUYD 07027/8/0T
OS 28 $ ooSLE § $0 34S B2ep 0} peojdn pue 1Sh pur ION 105 ally Moy YseD ayea1D WO) JOypasg/s1ONped aadiadg SYD 0202/8/ot
OS'Z8T $ o00SZE $ $60 uOpoIseYy 405 GT0Z 40} UONeI0; Aq yaam Aq sajes MaIAeJ pue Jsanbay $3901 B25 aaulag SUYD 0702/83/01
OS'L8T $ OO'SLE $ $0 snug €O pue ‘sanssi gy ‘uol}sUeL] OOMaU/ODpIO ssnasip - 29 Moy YyseD siskjeuy ssauisng aoaled SUD 0702/8/0T
O0°OTZ $ o00'S7S 3 ¥0 WBWI]NSS $ID +84 PON YUM Speiuy suonesady ssouisng JO7USN [Ned 0702/8/0T
OS'2sT $ oo's7s $ €0 Juawpuaue 03 supa Joquy uUuy ewe pue MaIAaY suoHenOsany Pso;PUey JeZHON hed oz0e/8/or
OO'STE $ 00'Ss¢s $ 90 Vd 404 sanss| Buipueysyno ay wif pue Yor /M s}je9 S50304g BES fezzeNn jneg 020%/8/0t
oo'orz $ o0'szs § v0 uopoyseW YIM {1eD $59204d BIES {9ZH8N [Neg 0702/8/0T
oo'0E9 $ ooszs $ zt SaSeaj JO SNIVIS :aJ JOIGSP pue jesuNoT YUM [12D SUONROZEN PsOjpUuey 187HAN ined 0707Z/8/0T
0S°79% $ o0'Sszs $ 90 suoneiado pue s}uatuAed a oIqep GM [fed sisAjeuy ssauisng fOZeN [neg 0702/8/0T
O0'0EZ § 00SzZS $ 70 pajajdusos ajes duiyjie8 pue sasuacy zonby as uyos pue ineg /m sye3 40398q YUM - SBunaayy uetusueg wit 070Z/L/0T
OS'ZLT $ oosZs $ €0 Ajqieg 40} SaniAsas Bununolze SuioSuo au pan /m 1jeD 10109G UUM - SBUQ.B~y uewsUed Wit oz0z/4/ot
OS ZEL § oosze $ 6T YSEI910} MOI} YsRo BulzAjeue anunu)es siskjeuy sseuisng anata SYD 0207/L/0T
O0'OTZ $ ooazs $ vO perejdwwod ayes 3uij198 pue sasuaay sonby 31 uYyor pue wif YIM syJe9 403Q8q YUM - SBUDaYy fOZHON [ned 0%02/4/0T
OSes $ ooses s TO 49GOIO JO} Soa} JOYUEG JUBUNSBAUI °34 Spey suoneiedo ssauisng f8ZUSN [Ned oz0z/Z/ot
os7s § a0S7S $ 10 SyuawAed snuog Ajayenb sas peu suonesadg ssauisng fOzHAN [Neg O707/L/0T
oo'oz $ ooszs $ 30 quawpuawe pasodosd Sulsue] yseq ‘31 jasuNoD pue JoIqap jeWwa pue azseLULUNs ‘malAay SUONENOZIN Pso;puey J9Z318N INed 0707/L/0T
OO'SEL $ o0'Sszs $ vt jesodaid Jguo Upa pue mainoy SUOHENOBIN Psojpuey [8ZH8N ined oz0z/t/0t
Os 2ST $__00°SZS $ £0 HeUse puke Japual JO} {/9 S832] BZLEWUUNS Jepua] YUM suoissnosig fOZHeN ined acoz/L/ot
Tunduny acne Sieu ee ‘ney Tondneseg TisBares Paleld Teuayesajosg sea
GMl-Ly6T-02 24 a5e9

(spidey puesp) uediyriyy 30 DLASIG WayseM,

‘O71 ‘saanquay Ayaueg
03/16/2021 Page 8 of 12

20-01947-jwo Doc #:447-5 Filed:

Case

 

 

 

 

 

 

  

 

os’79s § o0SZe $ ST YOW 403 SuoneyIIUOI|: pue sjuaWajeys yURQ Ed aIepHOsuOs pue aiedaig Suiodey Arydniqueg eadlad SYD O@07/VE/OT
OO'SLE $ oo'sze $ Tt suOHeIOHe Bsuadxa ysasa]U! PUR sUOMLIOIe WYO YUM $.1'9d aiOjs Gd Biedasg Suoday Arjdnajueg a2st8g SYD 0202/Pt/ot
GO'SOT $ ooses $ 70 suonenogau piojpue au JaAng/sapuay yew suonenoBay piojpuey PeZTUON [ned 0%0@/pT/ot
00°SOT $ oos7s $ 70 {aU PUBWE ‘od F] UOHO 129 pue pewy suonenosay pucipuey J8ZHON [ed O202/¥T/Ot
OO'OTZ $ cose $ v0 uonduunsse pur juawudisse aseay 10} 48009 pasodod pews pue yesg suonenosayy puojpury fOZPEN [neg 0Z02%/¥T/0T
00'0zb $ o0°S7s $ 80 ssasedasd xe} pue AUBdWOS ‘siaployaueys YIM S]USWYSAAUI JO SISeq 4SO9 7a syleWa suoljeiedo ssauisng BZYON [Ned O0@0Z/rt/ot
os'7s $ ooszs $ TO JUDWISBAU! JO SISEQ JSO9 124 JapjOYaIEYs YIM [!e9 suojeiadg ssauisng JOZHON [Neg O20%/pT/OL
OS LST $ oo's7s $ €0 siseq 3S09 as MaspUY °g YEW PON YUM 12D suonesadg ssauisng J9Z7/0N [Neg 0702/vt/OT
og 28 $ o0'sZE $ SO Sf pue 397 10) peojdn pue moy yses ajepdn suonesadg ssauisng BH8d SUN OZ0Z/¥T/OT
OOsL § o0SZe § 70 uoporsey Jo jepooy urjsnyp o} Alewuuns Jgap yuansBu0> puas pue ajepdy $$3I01d BPS BIUsd SYD O20Z/vT/OT
00'0TZ §$ a0°sz7s $ vO siseq Japjoyaieys / ST :84 aqueld YUM HED suoieiadg ssouisng {8Z19N [Neg 0202/rT/Ot
0S ‘28 $ oosee $ €T UIM pue SaINpa|YIs Yd¥ JO SNyeIs ssNIsIp OF 49919 YIOY PUE “PEN “T+NA ‘PISINYIE” UII HED S58201q ale5 Boulad BUY = OZOZ/PT/OT
oszs $ o0'szs $ TO ST) fou Maupuy YUM |e suonesadg ssauisng lazwan ined 0%0Z/v1/or
os 789 $ oo'szs $ €T psinysed 8 INM UUM 23 s$a00id 325 1aZH@N [ned Oz0z/vt/oT
og Ze § GOSLE $ TO YOW 10) sudijenUOdas yUeG Jaquiaidas jsanbey Sutpioday Arjdnsyueg 92d SYD O%0%/vt/ot
OS'ZLT $ o0'sZs $ €0 SHES dN-Mo}jOs puk SIaP[OYaJeYs 104 S,T-y 94 CADUU] WO [JED suonesady ssaursng UeWSUe UIT 0Z02/PT/OT
05° 287 $ o0sZs $ $90 je youdeg pue yUNOI9e Yue ‘sasuaoy JONby a4 pan pue uOser ‘UYOF ‘jneg/m sjrewy pue syeD suoeiadg ssouisng uRWSsUes wit 070Z/vT/Ot
0S'295 $ 00'sZe § St M PUR YSeISJOY “SA sjenjze yam ioud ‘sjuauANd OIMaU/GIPIO ssnosip - ea MOL YseD AEG suonesadg ssauisng BIHBd SYD 020Z/pT/OT
OS 792 $ o0's7s $ $0 Je jO1Aeg pue qUNOsse Yue ‘sasuady JONbI a4 pay pue uoses ‘UYOr ‘iy /M sje pur siqep suoneiadg ssauisng [e2HeN [ned 0Z02/PT/OT
OS L8L § 00'Sz7s $ ST 4/9 Apjaam 282 401qap pue saAng YUM je suonesadg ssauisng JOZPSN Neg O%02/¥t/Ot
OOSot § ooSszS $ 70 $88902d Juels adequadiad sas slewy suoieledg ssauisng feZ771ON Ine, 0Z02/pT/ot
Oss $ oo's7s $ 10 JaIYINED WILE YM UOIssNosip Mo}4 Spun suoieiedg ssauisng fozen ined 0Z0%/pT/OT
08°£8Z $ go'ses $ 0 S@NSS! ¥S1 52 PAN PUR neg “UYOF Mm spe pue syed $88901q BLS ueWsUed WuIf 0702/€T/Ot
Os'29t $ oos7s $ 50 WewWipualue Ty Malay suonenosay piojpuey JPZHEN [neg 0z0z/€T/ot
OS LE $ O0'SLE $ te spesjuo> payela pue pawunsse 404 sBuyy payepdn 10) yeyop malAey $$820Jq 225 Bled SUYD OZ0Z/EL/0T
OS le $ o0'SLe § 10 sajnpayos yay UO DsinYyseY O4 elepdn puss S89301d BIS aqad SUD =—OZOZ/ET/OT
00°OTZ $ ooSs7s $ 70 aunjeudis 40; JuaupUusue jo daid pue plojpue] soquy uuy YUM slew SuUOQeNOSaN pucjpuey {OZHAN jNEg 0Z02Z/ET/0T
OS’ Z8T § 00SZe $ $0 23} Suisop ajes pue ‘aso Gd ‘sanssi dy Oopjo/oomau ssnosip - Auediuo? YM ed MOY YSeD suoneisdg ssauisng a049d SUD 0707/ET/OT
0S'28T $ o0'sLe $ $0 syenqoe yoom sold YM yseIVl0y MOY Yyseo alepdy sishjeuy ssaulsng aoMed SYD OZOZ/ET/OT
00'0TZ $ o0°S¢s $ vo puoppuel DBD YIM fe} suonenosay piojpuey feZH8N ined 0707/€T/Ot
o0'OTZ $ ooszs $ vO Ps0|puel OF YEIH 20j dnyxVeg pue UONENIe9 Juas % PUas PUR asedalg suoneiadg ssauisng fOZHEN ined 0Z0Z/ET/OT
00°S0T $ oos7s $ 20 PaN WWM SaD pue IqUD ssnosiq Jo}gag YUM - sBUZay J8Z318N [neg 0202/€T/OT
oo'sot $ ooszs $ 70 INM) Wo} Bulyjeip jasuno9 oO} |HeWa pue asuaay JoNby Jo 4a;sue} 231 JeANG YM UOISSNOsiG SS3204g BLS JOZHEN Ine OZOZ/ET/OT
00°S0T $ o0'sZs $ 70 Juawpuswe 2gy9 :as sapual YIM je9 J9pUaT] YUM suo|ssNasiG jezHaN ined oz0z/EL/OT
00'0TZ $ o0'Szs $ vO JuaWpuaWe DqYD 121 soIgap “GaANG YUM sjewWa pue 1] YYM [jeD Japa] YUM suolssnasiq Jaz313N ined 020Z/€t/or
00°S0T $ ooszs $ v0 “asuaoy sonby 22s 7) ajddiy peorg peua 7g 12D suonesadg ssauisng 187 EN jneg 0702/ET/0T
90'OTZ $ ooses $ v0 uOINDaXS JOj JUBUIPUaWe S,PaIg PUas pue puodse: ‘mairal suonenosan psojpuey fO2NeN [Ned OZ07/ET/Ol
00°076 $ oo'ses § 9T fed W007 “NED UW; BuLeaH ajes ye aouepuaRYy s8uipeaid jo Ma|AaY uewsueg uf == 0707/ET/OT
pue sSupeay uno je aduepuajy
0S'797 $ 00'Sz7s $ 50 SANSS! YS1 24 PAN pue UUiy “UYOF M sijewy pue syed SSBIO4d a}ES [ZION [Ned 0Z0Z/€T/OT
oo'ozr $ o0S7> $ #6 Japso ayes MaiAay SSOIO4g BLS yezieN [Ned OZ0%/ET/OT
000s $ 90°S7S $ 9T Supeay ajes puany sBujpeaid Jo MaIAaYy f8ZH18N [Neg 0702/ET/OT
pue sfupeay uno je aouepusny
0s'7S $ o0'Sszs $ JuaUIpUdWeE S/eIaI¢ -84 jasuNOS pue Aig eUly suopeno8ay puojpue] JeZUaN [Neg 0%07/€T/OL
ass $ ooszs $ WAU PUBWe 234 PsOjpPUe| DAU YUM Spey suanenogen puojpue) [92310N ined 07%0Z/ET/OF
Os 7zs § o0szs $ asuacty Jonby 134 piojpuey ajddiy peoig (je9 suolieladg ssauisng [eZHeN [neg Oz0z/zt/OT
O0'OTZ $ oo's7s $ Ayanze yaam mau 404 4/9 ayepdn suoneisdo ssousng J8Z218N ined 0%02/ZT/oT
Os ZS § oos7s $ {sdunsey neg) equin UeYIeN 0} SjuNOWe Bind :34 puodsal puke MainaYy suonesadg ssauisng JOZUON [ned O@0Z/ZT/OT
OS'ZLT $ oo'szs $ S49 ™ YO pue sasuaay Jonby 34 neg pue UYOs/M 4[29 SSaI01q BLS ueuisued wif 0z0z/ZT/0T
oo'ste § ooses $ “adengue juawpuawe ioqy uuy pasinas asodold pue marnay suoiyenogay piojpuey JAZHON ined O702/ZT/0T
oo'sor $ o0'szs $ JaUpuauie aseay -as 7) 5,e]]015 YM jleWa pUe pany YIM HED suUORenOFeN Piojpuey [22212 N [ped ozoz/tt/or
o0'sot $ oo'szs $ ‘SSER] COZEWEIEY 781 PAN Pue SIAR YIM HED suonenosayy puojpuey eZVEN ined 0z0z/2t/or
Os'ZST $ oo'szs § JjuNOWe 833 DAUD malAay suOHenosay puopuey 1ZHON Ned =——-070Z/ZT/OT
os zor $ ooSZs $ SSBUBAIBIO ddd 34 YouRasay suoneied ssauisng uelusueS Wit 070¢/et/at
00°SOT $ 00's7s $ aseaj S,21]835 pue 1oquy UUy tad URION Gog YIM ED nOBaN Pso;puey JazWaN [Neg oz0z/zt/ot
OS'ZST § o0'szs $ juauipuawe :a2 puojpue] DgyD Heo pue pewy NNOBIN Psojpuey faznaN [neg 0Z0Z/Z1/Or
00°SOT $ o0szs $ JuaLUpUsWe $,e]1035 "32 SuBAME] PU PlO]PUR| feWy SuONeHORAN Piojpuey fezyan jneg O%0Z/ZT/OT
OOSTT $ o0'sZs $ asueinsul uONdnaqul Ssauisng au s{fe7 pue spewy $58901d B25 YeUsued Wit O702/ZT/OT
00°STT $ OSES § SPJO|PUR] OJ Bd1JOU as SjeUia JO MaIATY SS9I01g BLS uewsueg Wit 020¢/zt/oT
00°0EZ $ oOSséS $ 3 84 SP4O|PUe] 0} Sar1jOU PUe soUesNSU} UOIdrUJa}W Ssauisng o1 Neg pue pay “aAng /m yeD suonesadg ssauisng ueWUSURS Wit 070z/2T/OT
WunoY senie Bey sige WoRaseG ONES Dad Teuowsajord Tea

 

qal-Z76T-02 *# aSe9
(spidey pues) uedyysiyy yo DLAsIG WaIsamy
OTT ‘saunqua, Ajgieg
03/16/2021 Page 9 of 12

20-01947-jwo Doc #:447-5 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

00'SOT $ oo'szs $ tO juawpuawe JqUD eInguisip pue 21035 suojenoBay puoppuey fOZH8N ined 0z0z/0z/oT
OS'ZEE $ o00'SLy § £0 S}USWASANGSIP YSL PUL S8Bj ISN) 24 [ZION jeg UNM UOISsNISIG sishjeuy ssauisng siaAy URL 0Z0Z/6T/0T
OS 295 $ OOSLE $ St ysesa1o} JOJ spenioe MO} YSed Yoom JOU adulo5 suoijeiadg ssauisng SoH SUYD 0202/6T/OT
OS 49 $ oos7s $ £0 SPUBLUBSINGSIP VSL PUR S22} {SN 34 UBG UTM UOISSNISIG ssAjeuy ssauisng 18ZuBN [Ned O%0Z/6T/OT
o00'O1z $ oos7s § v0 dunyeuBis-a Jo) puas pue syusupuawe IBYO PUL NOMIBG MaIAaY suojesadg ssauisng {OZHAN [Ned 0702/61 /0T
OS tLb $ oo'szs 5 60 WSL 24 fasunos pue “wif ‘O3D AJA YW 112) suojesadg ssauisng J8ZVaN [ned 0Z02/61/0T
o0°s08 § o0°Sé5 $ Tt 149420 pue YTOP ‘ StyaUeg Ujeay ‘posAed Bupsedas yo1 a2 UOSeS pur pan‘uYyor ined /M jeD suaieiedoO sseuisng uewsued Wit O%O7/6T/OT
OLE $ oOszE §$ 0 Blepdn ysesas0} MO]y YSed 104 Say jsanbay suoeiadg ssauisng adbed SYD 0202/61 /OT
as'Ze § 00'sZe § 10 uoda: sajes yseyj a4} Weay JuaTsBUOD pue eYYO a[Ay puas Ajeuy ssauisng aaujeg Sud oz07/6t/or
00'SOT $ o0'szs $ 70 aa} BaISNY SN BuipseBaa (rysjnyoed) uoser YM YeD suonesedg ssauisng J8Z3/8N [Ned 0702/61 /ot
0g'29z $ oo's7zs § $0 “asop> jo Susu -au (ues) josAeg pue (W813) YH (PEN) O39 YM 1eD suonesedg ssauisng BION Ned oz02/el/oT
Oo'OTz $ o0szs $ ro 2 4p pue TT yp ueamjeg yids 393 15m esepdn Ajeuly ssaulsng 19ZH12N 1Neg 0%02/61/0T
00°0E9 $ ooszs $ tT quaWpuae OF saTueYD yrewW PUR JgYD MalAay sBuipeajd Jo mainay J8Z7HaN ined 0%02/6T/0T
pue sSuyeay UNog ye suepuay
OS 71ET $ 0OSLE $ SE s}dia2a1 yueg 03 Aep Aq syiodai sajes Suyediuoa Aq ajueleA MOY Yse? BulzAjeue anunUEs Afeuy sseuisng ated SYD 020Z/8T/ot
00'O7P $ o0'ses $ 30 asop jo Bujwuig pue yuauipuaue aseay :24 O39 Aig PUR piojpuR) DgUO YUM s1je> SUOIZEOBSN psojpue] Jazwan ined O%02/LT/Ot
OO'STT $ O0Ssés $ 70 $Sa20ig aes uewisued Wit 0702/27/01
oo'aso'T $ o0sZe $ 8% YOW Jequiaidas 40} suoieliouozad pue syuawiajeys YUE Zepey Buroday Ajjdnaqueg aNd SUYD 0707/LT/OT
OO'O6T $ 0OSLy $s ro d¥ ayes ysod sa aid jo UOResO}2 MalAad $99903g BLS suady ueLg O202/9T/0T
oo'oos't $ 00°009 $ SZ sansst sajsuesy ugyd yyauag jo sishjeuy suonesedg ssauisng yaeag Wit, 0707/9T/0t
00°S97'T $ oosés $ Zz anby pue swjeuag ‘yosAed Suipnpul sans] uoiysuel a4 ned pue UYos “Wh /m sPeD ann suaieiadg ssauisng uewsueg wif O%0Z/9T/OT
Os Z0v $ o0's2s $ 20 sanss} uorsues Suipueysyno a1 sBuNsey jneg pue ined ‘pa ‘uyor /m [2D ssa0ig ayes uewsues uit ozaz/at/or
OO'STE $ oos7s $ 90 pue sasuacy sonby pue syjauag 4jo.Aed Suipnjaul sanss; uorsue.] a2 WIT pue UYOT /M SHED suoneiadg ssauisng J8ZH8N Ned 0202/9T/0T
OS'49€ $ o0'szs § 40 uogensjeo a4 IST sishjeuy ssauisng lezen ined ozoz/9t/or
oo'ote $ g0'S2S $ pO qUaWPUBWe DqYO :84 Hels pue (pan) OID Add YUM {12D suoienosan piojpuey JOQUEN Ine azaz/9t/or
OS LST $ oo's7s $ €0 71 yum jeaoudde sapuay pue juaupuawe Igy ssnIsiG suoHenogean piojpuel JOZHON Ned 0%02/9T/0T
os'Z8y § oOSLE $ ET savep anp ayes-}sod pue ajes-aid oyu) Aueduioa wey ayy Suisy gy uids SS990ig BIES aaiiag SUYD 0702/9T/0T
00'SZ $ 0OSLe $ 70 Ja8pngq uMOP pulM puke dy 10) Bulodas dy SSNISIP 03 UOSTIAA aSIUaG YIM HED $59204d a]2S B24had SUYD 0707/91 /0T
OS'LST § oo'szs $ €0 JoAMe] BUIp IEG YUM [ewe pue yeD suonenogey pacpuey Je2UaN [hed 0202/9T/0T
00'STE $ o0'szs $ 90 foyjod jeaipaus ‘syyaueq YTOr ‘84 (UaNa) HH Add pue (37e;} OD JaAng YUM syer pue syetuy suonesadg ssauisng JazWeEN [Ned 020%/9T/oT
OS'£98 $ oo'szs $ £0 Suiay! UOISUEL, :3y (UI) 49919 YIOY PUR LISINYI|d ‘(SBuNseH Ned) JasuNod JaANq YIM {eg $8B204d B{2S JOZHON [Ned oz0z/9t/ot
oo'sZ $ 00'SZE $ vO S8BI2YD 1D JouJEHE/ajqGeD/ISNW JO HeIep YUM Say) [APN PAN puas sishjeuy ssauisng aauied SUN = OZOZ/9T/OT
O0'SZe $ oo'sze $T Sainpayas yd Buipseda. |@ZYON [Ned pue 4[EAP!] PAN ‘UaZUI UOA 71) “Yasoy UOses YIM 1129 SS8204q IBS a2uja¢ Suy 0z02/9T/oT
oo'otz § oo'szs $ 70 TL Hoj8g pue INA Yim sjeWwa uOdunsse pue juaupUse sea} suonenogen pioppuey 1O7ON [neg O%02/9T/OT
oo'S7s $ o0'S%s gt (s4yd) Yees5 y20y pue (uoses) PisiNyoed (21) NM ‘(PAN) AJ YM Majaas ainpayps Wd S$930ig BLS JaZHeN jneg 0702/9T/0T
as 792 $ oo'szs $ $0 Houded/suononpep young :. (sinks) 1g eI) JaAng pue (4a{3) HH Add UM Hed suonesdg sseujsng POZVAN [Ned oz0z/at/or
os Zip $ o0'sLE $ UT 2 pysinyse 03 JOLd WAZA UOA 71] PUR “EAPT] PAN ‘JSZHAN jNeg YUM sainpays Ydy MaIAIYy SS9201d BIS Boulad SYD 0702/91 /0T
o0’SoT $ oo'Ss7s $ 70 SquaWipUsUe $,e]}ays 32 siete pue JUaLUpUsWE MalA[Y suoenosay projpuey J8Z7HAN [Ned 0202/91 /0T
Os EST $ o0'szs $ €0 suaAng pue 77 pueyoH YUM sjeWa UoRdunssy 9g JUaUU SUOENOFEN puojpuey JeZHON neg ozoz/at/or
OS ££ § o0'szs $ Ut (stuy) 49319 poy pue (277) FNM ‘(03D Add) PAN WaIM sainpayas Waly Mmalaay S$8001d OILS JOZH19N [ned 0202/9T/0T
O0'OTz $ 00°S7S $ vO PON OF WM JusWpUse BuIsUe} seg SsNISIP pue MaIAaYy suonenosan psojpuey 18249N Neg 0z0z/St/ot
oo'Sst'T $ oosz7s $ @ Spsojpue} 0} suoduinsse pue sjuauudisse aseaj puas suoRenosen puojpuery FeZH18N [Neg 070Z/ST/OT
0S 202'T $ o0'Szs $ €@ saduetys 35032] 405 GaAA pue 4/2 ajepdy, sisAjeuy sseulsng Je2eN [neg 0%07/ST/OT
OOSLE $ oocLEe $T HOW Jaquiazdas 10) suonenouoras pue syuauia3ze}s Jue Bulepas utdag Buuoday Aojdnsjueg ated SYD O702/ST/OT
OS'Z8E $ OO'SLE $ 90 uaTZHBUOA ZI] WO S}UNOWe J2Nd puke ‘sasegy ‘Sj9e2jU0D YUM sainpays yey sepdn $S9901g B]LS BINBd SUD 0Z0Z/ST/OT
OO'OTS S$ oos7s $ vo syuauided gy ‘au asiuag 9g Pan YUM spew suoneiedo ssauisng foZUSN Hed 0202/St/Ot
oo'sot $ oas7zs $ 70 WSL pue Sursop :a1 uewsued wif pue sean] UYor YIM Hep Jasuno> YUM - SsUnIaA JOZUAN [neg ozoz/St/ot
OO'OTZ $ oos7s $ 70 suonde sossas0id pies ypaso yoleasal suoiesadg ssausng feTHaN ined 0202/ST/OT
OS Ze $ oosZe § ro SaiNP|YIS Ydly 40} Sy} 3984jUOD JuadANd Bupsenbas uazyy UOA Zr pue [APT] PAN PEUWZ SSB001q BES aos SYD —-OZ0Z/ST/OT
OS'Z8T $ oOSZe $ sO Snyeys ssadoud sares pue sway diy MAIASL - eI MOL YSeD suoneladg ssauisng antag SHYD 0702/ST/OT
os'zOv $ o00'sZs $ £0 SL Jeluaiod as spetua pue sep JasunoD YM - sBunVayy uewisue9 Wit 0%02/ST/OT
00°S0t $ ooszs $ 70 syewe a8endue sanemogg =~ suonesadg ssauisng 1e7V8N [Ned 0%0@/ST/0T
OS'ZST $ 00sz5 § £0 SuofeaunuUED WEP 1g suonesedg ssaulsng JO7318N [ned 0z02/ST/oT
00°S0T $ 00°S25 $ 70 Jopual yum siseg Xe] U/s cau ewe pue uolssnosip suoesadg ssauisng 1az1N [Ned 0z02/ST/OT
oo'sor $ 00's7$ $ 76 suonesadg ssausng JeZUEN (ned Oz0z/ST/OT
oo'sot $ on'Ss7s $ 70 quad % *34 7] ApUT aim UoResUNUWO> SUOIENOZIN plojpuey feZzaN ined 0207/ST/OT
0S'Z9Z $ o0°S%s $ gO squaurded pue 4/9 :34 astuad “UL ‘pan YUM yeD sisAjeuy ssoujsng fOZHON [Ned 0z0z/ST/OT
OO'STE $ 00°S%S $ 90 SISEQ XB] :84 BINPSYIS pue pewa sqUe[g Ma{IAaYy suopjesadg ssauisng J9ZHEN INE 0707Z/ST/OT
00'0EZ $ 00'SZs $ vO BWe!S 31 UEYIEN 2M fed Ht 03 Aides pue soueunsul uoNdniaqut ssauisng a4 SIARs| WOd] EW SS9901d BYES uewsueg wit 070¢/st/ot
oo'ost $ 00's $ 70 HOI das a1 a2duied 3 YM UOIssnasip pue mainas Sunuoday Aoidnqueg suaAy uelig oz0z/rt/or
yanouy omens Bin racine smoH Tonopssad Kote) welers ‘jeuosayoid med
GMI-Lb6T-DZ 34 O5e9

{spidey puez5) ued ys $0 321aysIG W2;S38 Mm

OTT ‘saungua, Apieg
03/16/2021 Page 10 of 12

20-01947-jwo Doc #:447-5 Filed:

Case

 

 

 

 

 

 

 

 

 

OS £81 S$ oo'sZe $ sO sajnpayps 40} ue diy ssnosip 03 faZVaN jNed YIM Hed suanesedg ssauisng eaulad suyd 0z07/S7/0T
os 792 $ oo'szs $ 50 aouted 3 YUM Bully dy ssnosiq suojesadg sseuisng JOT7UBN [Ned oz02/Sz/or
G0'SzS $ o00'Szs5 $t {a]Ay 9g RW) 4aAng UM aa MalAay sugljesadgo ssauisng fOZ7HAN ineg 0202/SZ/Ot
OO'SL $ 00SZe $ 70 } Wuans8u0> *yBasD 990y 03 Puas puke sazeWysE” pue GnYygny apnpur oj sainpayss arepdny, $$3IOIg BLS B28 SUD 0702/SZ/0T
00'SZ $ O0OSZE $ 70 ; US UOT eUUOsU Aue 404 sewed pue 53921]U09 SaeWysog PUB Gnyqnsy JO $39243U00 MalAdy SSIIOId BYES aoulad SUYD 0702/SZ/0T
os'Ze § oosze $ TO syoejqua? sajeunsod pue qnyqnsy Sulpieda. uIMpieg S{Aes 1 PUe faZIIBN {Ned YUM {2D SSBI0Nd BES enuf8d SYD 0702/S7/0T
oS'z0p $ oo'szs $ £0 sa[npayps a4 sAsUuO}e Jaljas wo. Sed UO WaWWOS puke MalAay $$9I01d BES uewsue wit 0%02/SZ/0T
OS'ZLT $ o0'ses $ £0 dn any a4 uyor pue ineg pan /M 1eD SSBI01g BYES ueuisueg wit 0202/SZ/ot
os'z9z $ oo'szs $ 50 ye8pnq UMOP PUM ssnosip 0} asad SYD pue ‘uRWUsURd Wit ‘SuaAy UeLg YM [12> suonesadg ssausng JeZWaN Ned 070Z/Sz/OT
os'79¢ § oo'szs $ 30 *Olj SPUNY > GAM ‘aSea] ApUl jo SMICIs :31 PAN 7B SARs WIM HED suonesadg ssaulsng IBZHON [Ned 0z0z/sz/ot
OS £ST $ o0s7s S$ €0 dn onay ai uyor pue wif pan /m {je S8B905d BES fPZ7HAN [Neg 0%02/SZ/ot
os'ts $ e0°s7s $ TO sqes{UOD Sa}eWIS0g pu qnYyqniD Buipsedau ulmpjeg siAesy pue asia SUYD YM ED SSOI01d BES [PZHON Ned OzGe/SZ/Ot
OO'STE $ a0's7s $ 90 Sajnpayas vd Sulpsesal uewsued wip pue adiiag say YUM [2D SSIGId BIES foZyoN (neg 0702/Se/ot
Os LE S$ 00'sZe $ TO 38H] es{UOs Alo¢nsaxa UO sBuOfaq aaueYjy Bonpoig WO WEP YoVd JeYuEYyM WYOD $8990 BES ao4ed SYD 0707/Sz/Or
OS'L8T $ o0'sZe $ $0 ye8png UMop pum ssnasip 03 syaAy UeLg pue ‘UeWIsUeD WUT JaZHEN jNeg YUM [eD SSOI01g BES B2ulead SUUD 0207/S2/0T
osZe $ o00'SLE $ TO Bunsey ineg pue WuansBU0D “PEN “4229 9OY ‘TYs|NYIeq 02 SBiNpayps Wd Palepdn puas SS9I04d BEES aoulad SuyD 0z02z/Sz/or
OS 28T $ o0sLE $ $0 saynpays yay aiepdn SSB904¢ LS aauled SUUD 0202/S7/0t
90'SZZ § o0see $ 90 sajnpeyss vay Suipiedad uewisueg wi pue JBZHEN [ned YUM 12D SSOIO4d IES aasled SUY = O707/SZ/OT
00'Své $ o0'sZs $ 90 sajnpaups yd SuipieBad aasiad siyp pure jazHaN [Ned YUM HED ssarold aes uewsueg wif 0Z07/SZ/0T
0S 287 $ o0ses $ s0 J@8png umop puIM a: UeLg pue ined ‘SHED /M HED ssa30ld aje5 uewsuep wif —-0Z0Z/SZ/OT
OS'LL6 $ o0'ses $ LT @uin Sujsop uaym pue asoj 0} sajnpayps a1 neg pue sizyD ‘PEN ‘sSaedL WNed/M syeD S58204q BES uewsueg uty 0707/67 /0T
OS'LLS $ o00°Sz7s $ TT jasunoo pue JaAng YM gam MalAay suonesadg ssousng [BZUON [Ned 0Z0Z/2/ot
OO'sTE $ oo'szs $ 90 Aquesend :as asea] Apuy mainay SUOneROSAN P4oppUuey JOZHON [Ned 0z0t/pz/ot
00°OTZ § o0s%s $ ro uaaide uonduinsse 9g juawUaisse 732 (Apul) paojpuRy pue Jayjes “JaAng WM sHlewe pue s7qe> SUuOReNOBaN psojpueyz f@Z10N ined 0270Z/92/0t
oO'OTZ $ o0°s7s $ ra 4478 AGM ‘34 NEW 'g asiuaq YM W00Z suonesady ssouisng J8ZHAN [Ned O@07/E7/OT
OSE $ G0SLE $ TO Aueduso> iui} ase9j 324j0 ayesods09 Mau jsanbay S59I01d 325 B48 SUUD 0702/€z/ot
00°S7Z § 00sZE $ 90 sajep pue suoidiasap asea; Ayadod ym sajnpays yy alepdn SSBIO0J BLS aIHed SUD 0202/€2/0T
OS'LE $ OO'SZE $ tO HEAP] pan pue 49E19 90y ‘THNM ‘PISINYDed 0} saInpays Yay UO aJepdn puas SSa00dd aIeS Bu] SYD 0702/EZ/0T
OS'ZST $ ooses $ €0 MOL} SPUNY 84 O39 AIA YUM HED suonesadg sseuisng feZy8N Ned 0t0t/€z/ot
OO OEZ § ooses $ ro “SPUNY JO MOY jo MBIADY ssa00ig a}e5 uewsuep wif = 0Z07/ET/0T
OS'ZEE $ o00SLe $ £0 Suisop ye spuny jo Moy pue JoBpnq UMOP PUM Ma{Aal 0} jNeY UUM j{2D sisAjeuy ssauisng suahy ueug 070Z/ZZ/Ot
OO'STT $ oo'szs $ 70 dojsuesy ued YT Op 21 Yeo dn Yas $S9204d aS uewsueg wip 0702/27/0t
OS'ZZT $ 90'ses § €0 SPUN} JO MOY JO YeUp Isuly JO Ma|ASI pue Ned MED S88204d aj2S ueuisueg wit = O7OZ/EZ/OT
OS Zir $ oo's7s $ 66 s}usuaelse Uondunsse pue JUSWUBisse UO dn-mo}oj pue azLeUUNS suonenodgan piojpuey pOZ7USN [NeW 0702/ZZ/OT
Os 29 $ o0'szs $ £0 SuaAy UeLG YM MOfy SPUN 98 GaM Mainay sishjeuy ssauisng feZH8N jNed 0202/22/ot
OO'SLE $ GOO'SLE $ Tt sanss! Fujsolo ssnasip pue sjenqoe mainads - HEAPH] PaN YIM 129 MO YyseD suonesedg ssoulsng aoufag SUD, 0202/2Z/ot
oo°os2 $ O0SLE $ Zz SOOURHEA azAjeue pue sjenyoe YM dij ISBIDIO} MOL YSed ajepdy suoneiedg ssauisng 3048 SUYD 0z0¢/zz/ot
00'009 $ 90009 $1 sanss1 sajsues uejd wauag jo siskjeuy suopesedo ssauisng yoead Wli = 020@/ZZ/0T
OS'ZST $ oo'szs $ €0 SPUN JO MOY JO YLIP IS11J JO Ma!AaI PUR WHT Mm HED ssa204d ayes J9ZH18N [Ned 0707/27/0T
os @ly $ 90'sz¢ $ 66 sjenqoe yeam Jold cad pay yum fe sishjeuy ssauisng 182219N (neg ozaz/zz/or
o0'sot $ oos7s $ to quawsesde UoHduinsse yg 34 ofAy YIM Hed $58204q Jes TOzZHeN ined 0202/2Z/0T
os zs $ 0'Szs $ TO MOY Spuny 784 O49 JaAng YM 129 suo}esadg ssauisng 18Z}18N jeg 0Z0Z/TZ/ot
os'zs $ o0'szs $ vO (dy) asiuag °g pan yum ye suoneiadg ssauisng lazaN [neg 0%02/T2/0T
00006 $ 00009 $ St SaNsst Jasue uel WyoUag Jo sishjeuy suoesado ssauisng ypeag WIE 0Z0Z/TZ/OT
00'Sé $ OO'SLE $ 270 AQAne Ue pue ‘syunooIe MaU YUM J9AO aBUeYD WAISAS SSNISIP ~ [/e9 MOL USE’) suoijeiadg ssauisng aoutad SYD 0Z02/TZ/0T
00°006 $ o0'sZE $ vz sisAjeue sjenyoe Moy Ysed suoneiadg ssauisng aoulad SYD 0702/12/08
ODL8T $ o0cZe $ s0 sisAjeue sjenj7e Moy YyseD suoeisdO ssaulsng dtdleg SYD 0707/07/0T
00°005'T $ 00'009 $ §$@ SaNss| ssnosip 03 Syed axualajuOd ‘sanss| ajsue. URjd WyoUag jo sisAjeUYy suoneiadg ssauisng yoead Why 0%02/0z/0T
0S°ZST $ o0's7s S$ £0 VSL‘22 dA YH @ OF) UaIM 1125 suojesedg ssauisng feZHeN ined 0202/02/08
0S'L9€ $ o0'Szs $ LO WSJ. :24 28Ang pue jasunos pue wir yal 1129 JasuNo> YUM - sBunVayy JezWaN [Neg oz0z/oz/or
0O'SPE § oosZs $ 90 quaWideIBe adAsas UORsURZ] a4 DY PUR NM “Hisinysed ‘SBuNseH neg ‘uaNsBU0D M [E> $$990i1d ayes uewsues wir 0202/0z/0T
OO'Sz7Z § oo cZe § 90 2 ysam JOLd BuLayzes ‘uonsues3 02 payee. sanss! diy ssngsip - Aueduueo yjiM He? Moy YyseD suoljeiado ssauisng O3H8g SUYD 0707/0Z/0T
OO'STT $ 90sZS $ 70 {#89 Wyeu|g INH 2 jNeg pue pary M feo dn Moyo suojeiadg ssauisng wewsues wit 0702/0Z/0T
0s 'Z0p $ o00'ses § £0 ued yyeay pue ys aa neg pue WEL “Udtg INH /M 1eD jasuno) YUM ~ sBUQ.ayj uewsues unt 0202/02/01
00°SOT $ oo'ses $ 70 Vd $22 WUE g PON YUM 1eD suoneiady ssauisng feZHEN [Ned 0707/0z/0t
OS°Z9% $ 00575 $ 50 @sop Jsed soueinsul tau Yat satuedusOD YIM [12D suongiadg ssauisng fezHayN ined 0202/0Z/oT
OS'L9E $ 00'Ss7s $ £0 suonduunsse og sjuauudisse aseaj uc dn-mojjo} pue azisewuns SUOITENOZaN pucjpue}y {@7HAN [Ned 0202/07/0T
00'SOT S$ o0'Ses $ 70 snyeys saAng 13/049 JuansBU0D YIM [12D Japusy YM SuOISssnasiq JozeN ined 0702/0z/0T
00'SOT § oo'szs $ 70 UOHNIaXa 10} puojpuey 0} JuaWa|se VONduNsse g JUBWUEISse JgYD puss pue MaIAdy suonesedg ssauisng {azZaN ineg 0702/0Z/0T
05°797 $ 00°S75 § so ssaursng Apyoam :a5 dv 2 OF) Add UIIM 1129 suonesadg ssauisng IBTHSN ined oz0z/oz/or
Wana Sena oaee Oaee sino WoRased Rowsiey wood euoeeajerd ea

qual-26T-02 “# ase)
(spidey puesd) uediyriyy 30 A3SIG WIdISeM
OT? ‘saunqua, Ajjieg
03/16/2021 Page 11 of 12

20-01947-jwo Doc #:447-5 Filed:

Case

 

 

 

 

 

 

 

 

osZe $ o00SZe $ t0 M asiuag WOdy $499y9 Supueysyno jje ysanbay suonesadg ssauisng aud SYD 070z/82/OT
OO'Sé § oosze $ 70 SYI3YD XB} Sales Bupueysyno yA a1) jUNOIE Yue CIpjo ayepdy suoiesadg ssa aIH8d SYD O202/8z/ot
OS L8T $ 00SzE § $0 doueled SALePau YIM s}uUNODe ayyUE Day 02 spuNj Jaysuet, suoiesedg ssaur ded SHYD O%0Z/8Z/OT
OO'OSL $ o0SLE $ Zz AYAnze YM Junoose Aq Aep Aq saauefeg ued 45213 03 aj 3320/9 suoieledg ssoutsng B18, SUYD 0%0z/8Z/0T
OS Ze $ 00sZe $ t0 saquejeg yueg Suseuew Suipsesas jazyen jneg YUM j]e3 dn MOOS suoneiadg ssauisng e2fad SUYD 0202/82/01
0S'£8T $ o0'sZe $ $0 syunoase Yue pue moy spunj Suipsedas magaiiy DEW PUe jaZHaN [Neg YM [Jeo suoijesedg ssauisng aul8d SYD OZ0Z/82Z/0T
Os'ZE $ o0'sZE $ vO SyuNOIIe YU! SSNIsIp 0} jaZHEN [Ned YIM [ed suojesadg ssauisng B418d SUD 0Z02/8z/oT
OS 7s $ onses $ to saouejed yueg Suigeuew Buipsedas siya yum yes dn mojjo4 suokesady ssauisng JOZUAN Ned 07Z07/87/0T
0s'z7s $ o00'szs $ TO Squnoz9e Yue ssnasip 03 suYD YM ed suonesadg ssauisng lazuan jneg 0702/87/ot
00°08 $ 00°75 $ OT sjenqoe jo Indu: soy Buide gy ‘spay Burpuejysino ‘speiep aan dmes suoiesadg ssauisng pe7PN ined 0@0Z/8Z/0T
OO'SEL $ o0s7¢ $ vt “syunoz2e Bulsop> pue syunooe ussmjeq spuny Suiojsuel) suoijeiedg ssauisng fazHeN (ned 0207/8Z/0T
OO'STE $ 00°S7S $ 96 103 SjUNnOd3e Usemjoq AouoUN BuLessues} ‘sjuNOWe Bundyuen ‘seysues] S4IM $ID Bulssavaig suojeiedy ssat fezeNn pn|eg 0@07Z/8Z/0T
Os'792 $ o0S2s §$ so sqUuNoD3e yUeg OND Oo} taANg pUe syd YYM Yeo suonesadg ssaur {ZHAN [Neg OZ0Z/82/0T
OS'49£ $ 90°S%S $ £0 AjANDe yUeg MalAay suonesedg ssauisng 9Z0N [Neg 0%07/87/OT
oo ocr $ oo'Ss7s $ 80 GM SA squauuded gy malnay suoneiedg ssauisng fOZION [Ned 07207/Z7/OT
0G°L9€ S$ o0'Szs $ £0 ajAas WUBUIBIEIS yUeg suonesadg ssauisng fOZ318N ined 0202/£Z/ot
00°SOT $ oo'szs $ 70 ssaoze yueg car sey suoResedg sseuisng foZUaN Med 0@07/£7/0T
O0°SOT $ 90'S7s $ 70 quawded $49 :as sew suotjeiedg ssauisng {O29N [Ned 0202/£Z/0T
o0'sot $ ooszs $ 70 “qi WIO4} ssad9e BAOLUAY “BUS Elep Y¥Dy OF SIUBUNIOp ayes Bao] $5a901d ALES JazHeN ined 0Z07/L£Z/0T
OS'ZST S$ o0sz¢S $ £0 Bulssad0sd 10) Saino psojpue ajnpayos $S9304d 3feS JO2ZUON [eg OZOT/LT/OT
oo'ste $ o0'Szs $ 90 squnoaze Yue SuOIgap Wd SUORIESURI] 147 MBIADY SS9IOUd BES JezaN [Ned 0z02/Z2/0t
00'OTZ $ ooszs $ v0 S@LNIGelt p4eo Ypaid pue soniyiqel| Papnpoxy JO} vdy MaiAoY SSOI04g BES fezHen ined 0702/22/0T
oO'OzP $ 00°S7S $ 80 ({Ai@} astuag wou syuaunsop ssasold ul dy maiAey $SB90id Bes JAZVON [Neg 07027/4Z/0T
0O'STE $ 90'szs $ 90 dv Suipueysyno 24 (Aga) asiuag yam syjeo ajdninyy 892044 BIES [azyaN (neg 020Z/L2/0T
0S'L9E $ ao's7zs $ £0 Agel dv 34 masqeiy BeW YW syed aidinyy SSB204d SIPS 19zy9N [Ned O%0z/L7/0T
OS ZIT $ o0'sZe $ £0 ainpayds dy jeuy Suipsedar siewia mainay S$59I01q BIES aoated Sy OZ0z/Lz/OT
00°SOt $ oo'szs $ 70 Aycan ey pue sive, yam [2D $S82044 a]eS (azZyaN [Neg 0202/L2/0t
0G £87 $ o0'scs $ SO d/¥ 7% UOHIaS 10} adenBue] a4 sjewa pue syje> SSAI01g BES uetusued wit O%07/L7/OT
0S 29% $ o0's7s $ 90 des dy ssnosip pay pue uyor uoser SSBI01g BLS [ez8N [ned 0Z0¢/£2/oT
OS°768 § ooszs $ LT VS 404 jasunod 0} aBenduel mau ysaBEns “ys) 194 UIILZ BY PAN 0} 418) “WSL MINTY SSOI0Ig BES [9ZHON [ned 0z02/92/oT
OO'sZs'T $ o0'szs $e d¥ pauinsse ‘sainpayos yy UO Si@Ame| pue JUBNIBUOD YM YOM $89901d B25 FOZHON [Ned 0z02/97/0T
OS £51 $ Go's7s $ €0 swpeuoo paunsse a4 uOser pue LIE M ED $88901d ates [THON [neg 0%07/97/oT
OS 79ET §$ o00'szs $ Sib Hoddns pue ya8pngq UmMOp-pulm UO susAMe] PUR ZUaNIBUOI YUM OM, SS83901g AS fez7PON pned 0707/92/0T
OS ZOl’t § ooszs § 1Z@ "gM Hoddns pue suoysanb semsue 0} sajnpayss Suuedaid y4 JON WIM spews pue s]eD $$3I01d Bes fOZPON [Neg 07027/92/oT
00°S0T $ o0°szs $ 70 samnpayos yd¥y 40) J@Bpng UMOG PUIM pUe dy |eUy Bulpsesau suyy YM HED S$S9204d afeS J8ZHON Med 0z07/92/ot
OSZLT $ 00SZ5 s €0 S}022]UOD PawuNsse a4 UOSseT ue ined M Wed $58901d aes uewusued wif 07072/9z/0T
00°SZ $ 00'sZE $ tO sajnpayos yd (eu Maney $58204d BIS a2u8g SYD 0Z0Z/9z/OT
oo'sé $ o00°SLE $ 70 sAaUsOe 0} puas jst] BdAQ;dwia pasajsuel YM senpatys Ydy alepdn, $SaI0Jd ales 204d SYD 0702/9Z/0T
OS ZLT $ o0sZs $ £0 sued uoisiA pue jejuag ‘xy Suipear sep $S59301q BES URUISUED WIT 0702/9Z/0t
00°STT $ o00'SsZs $ 70 YoReUsUIA} SIayas YWeW) Bulpsesas syeury $S9204d AILS uewsueg wit 0702/92/oT
OO'GEZ $ o0'ses $s vO “QM UO DON O1/ Ody spetg SS9IOAd BES ueusues wit 0707/97 /0T
OS 28T $ O0'SZE $ 50 HRApr pan pue Yael) 920y ‘T+NM ‘PIS|NYDEY 0} puas pue sajnpayos Wdy azyeuty S59904d BES 90018 SYD 0%02/97/OT
00'sZ § onsZe $ 70 sa[npaups yay 40} 189pNg UMog PUI pu dy jeuly BuIpseFai [aZIEN Ned YUM [ED S88904g 3125 adateg Suyd oz0z/9z/or
OS LE $ 00°SLE S$ TO S39@4]U09 SBIeWISOY PUE GnHANI SuipieBa. |eapr} Pan pue ulmpjeg siaesi 0} lewa puas S88I01q BES doula sug) 020%/97/0T
00°SZZ § OOszZe $ 90 jAy 03 ssaoce apiaoid pue sjuawaal3e aaAojdwa pue ‘saseaj ‘s}esyU09 UONad-aid peojdy $58I0sd B]eS aie SUYD 0707/97/OT
o0'SZ $ o0°cse $ 70 $YD2QUOS sazeU}sOg ue qnyqnuys Bunsanbas Auedwios YUM sfewy $5a001g ae aauted siy> 0702/92/0t
OS'ZIT $ OOSLE $ €0 sajnparps Vd SuipseBas syoe2u0d sayewj}sog puke qnyqnio jo snjeys Suipsesai spewy SSBI0id B]LS aoutad SUYD 0702/9Z/oT
OO'Oze $ 900°009 $ £0 ypeoidde Jajsuel3 ued yyaued ssnosip 03 {722 asuUaIaju0> suojesedg ssauisng yoeag ui 0702/97/0t
os'20p $ 00°sZs $ £0 ‘sdau 4194) pue saAng M {Jed UONISUeI TOY suonjeiadg ssouisng uewsueS ult 0702/97/0F
O0'SvE § ooszZs $ 90 asuodsas pue jneg pue uoser ‘ UYOr /M S{]B9 ‘AGM Ul jJouAed as JaANg UiOY sjreua jo MalAaY $$9201g BES uewusues wit 0202/9Z/0T
0G'0TZ $ GOSsz7s $ vO llouAed oamau/oopjo -a1 (agg) UYyor »g (rys;NYyDed) UOSsEs YIM [12D SSO BLS fAZU9N [Ned 0202/92/0T
00'SOt $ 9087s $ v0 josAed pansoze au (1sinyoed) uOser YYM ep suoyeiadg ssauisng faZHON [Ned 0z07/92/0t
oo ozP $ 00625 $ 30 049 JaAng ym Sunjey pue Ysues3-ul yseo ‘Syvays xe} sajes yoJAed Jo) AGA Bunepdn suonesadg ssauisng peZ7HAN [Ned 0202/9¢/oT
0S'48T $ o0'sZE $ 90 Moy Spuny pue Je¥png UMOP PUIM pajepdn malay S88001d a}25 Bowed SUD 0z07/92/0T
OSZE $ oosZEe $ v0 SOIIOAUI BUNNY dy UO UONeWIBUOI Jsanbay SS9IO1d BLS Boule SUYD 0702/97/0T
00°SL $ onsze $ 70 S@wWeU PLOIPUR] 1991409 Pue SBOAUT aNINy dy YM sajnpayas Yay asepdn S6920d 3|eS aud SYD 0Z02/92/0T
00°OLS $ 00°SLr $ ZT sudIsiAad Ja8png UMOp pul BulpseSai speuia pue siyje> suonjesadg ssauisng suaAy ueug 0702/Sz/0T
OS'°LEz $ 00'SLr $ 0 qadpng uMop pum ssnosip 0} aaiiad SYD pue ‘UeWUsURD WUT “JaZNEN {Ned YIM ed SS990l¢ BLS suady ueig 020%/SZ/0T
os 798% $ o0's7s $$ Joagap pue 2aAng YUM ]129 “Ga UO 40M suoneiadg ssaujsng FezHaN jned 0202/sz/ot
OGLE $ 00°SLE s SBd10AU! dy anyny Suipsesas ua UOA 27] PUe ESOY UOSET 04 jews puss SSBI01d SFES B28 SUYD 0707/S7/0T
sonqunouy ogee Rey siene Topdporeg Tovaiey Dopod Tedorsayold sea

 

QMl-2y6T-02 1H 852)
{spidey puesy) veBypiy 40 DENSI UsaISIM
211 ‘saunquan Ayueg
03/16/2021 Page 12 of 12

20-01947-jwo Doc #:447-5 Filed:

Case

 

 

 

 
 

 

 

 

OO'STL‘STT $ eee fe20h

OS Ze § o0OSLE $ 10 asuadxe paysetasoj Suipiedes masgaliiN eA 07 ewy suoiyesadg ssaujsng a2Hed SYD O%0Z/TE/OT
00'0TZ $ o0Sszs $ vO MAIAI! WIELD WOWd Buell BaNpOsd suonesadg ssauisng JOZUEN [ned 0707/0€/0T
0S°%92% $ oo's7s $ $0 SOM PUP HOW SA ED Woy $934 BazsTUL SN MaIAaY suopeiedg ssauisng J9ZUON Ned 0702/0€/0T
Os'Z8z § o0'ses $ $0 O'8d 34 UYOT pue ined m syed pue Yeo pre0Dg 405 dag JoIgaq YM - SBuRSaYWy uewsueg unp = 0707 /0€/0T
OO'STE $ 90S7S $ 90 Sujsuey S2q 10) alejse 943 Aq pamo quad anp-lsed uO yeasaYy suoneiadg ssauisng JezHaN [ned 0702/0¢/OT
00°S¢S $ 90°S7S $T Buyeow pueog suonesedg ssauisng fe28N je 0707/0€/0T
0s 792 $ OO'SZE $ 40 BSINGSIP J3IM JUDLIND ABIAS 0} |BTHSN [Neg pue ‘Maqal{y NEAL ‘VOSHIIAN aSIuaG YUM [2D suoneisdg ssauisng B2ut8d SUUD 020Z/0¢/0T
OS '29¢ S$ 00°S7S $ £0 squaiAed oomaL/OIpio 18 asluaq pue Maigelly VEIN ‘@ddiad SYD YUM HED suolziedg ssouisng PZHEN [ned 0207/0¢/OT
OS'£8T $ o0'sZE $ SO saguejeg pue Aye Aep Joud Yum aly AjANoe yUeg ayepdr) suojesadg ssauisng aoslag SYD 0702/0€/0T
OS -Z8T $ o00SZe $ <0 MaiAad JO} aft APANIDE YUeG OF ppe puke Yaam ay} 104 SUOTPESUeN 491 PeofUMOG suonesedg ssauisng aaHag SUD 0707/67 /ot
00°SZZ $ O0°SLE $ 90 syuno228 Odpjo Zunwy sasueyo 20} AYNANQIE Yue MaIAay suoneiadg ssauisng amt suyD 0707/67/01
OS‘ 2EE $ o00'ScE $ 60 passacod $, Hoy pue sysays yim ayy Ajajoe yueq ayepdn suoneiedg ssauisng Bled SYD 0207/6z/ot
oo'oes § oo'szs $ tT S30]29.41p JO pueog Aig JO] veld CPgG JUsUINIOG suonesedg ssauisng JOZHON [ned oz0z/6z/or
00'S¥6 $ oo'szs $ BT SdO}OAIp JO Pseog Aja JO} UBId WuNdas xeI GZOT JUsUUNIOG suonesadg ssauisng jazaN ined 0702/62/0T
OS'ZST $ 0Osz7¢ $ €¢ SUIN}OJ XE} OZOT 794 Cs]SUdaY UDG JULIE XE} ajUejd [HeLa pue fed auOUg suoneiedg ssouisng [PZU8N ined 0Z0Z/6Z/OT
OS'L8T S$ O0'SZE $ 50 squauAed Buipieai (azyaN neg pue ‘Masgaily NEW ‘HEAP PEN ‘YOSIIYM asiuag YIM YeD suonesedo ssauisng 92418d SUYD 0202/6Z/ot
OO'SLE $ 00SLE $f 31D, ReIA pue jaZHEN [Neg 02 puas pue suoHsesue Aep Jord YM a ANAND yueQ alepdy suajesadg ssauisng Boued SYD 0207/67/07
OS'2TT $ oOsZE $ €0 suopzesuesy yueq Ajep duipsedas maiqayy Ve Pue jazHeN (Ned UM He suoeredg sseuisng a2uled SUD 0707/6Z/oT
os'z9z $ o0's7s $ $0 B2uJ8q SYD pue TeW ‘pan “JaAng YIM fed suonesedg ssauisng faz7318N (Neg 0707/6z/oT
OS LST $ o0szs $ £0 syuauiAed ssndsip 03 2248 SLY puke OJ> JeAng YUM Hed suoneiedg ssoutsng fezHeN ined 0%07/6Z/0T
00'Szz $ OO'SZE $ 9°90 S]y Junoz9e ued 03 5,149 Ppy suoneladg ssauisng 328d SYD 0%02/8z/ot
00'OTZ $ 00°S%S $ v0 “Jasunod Jayosg “BAN YM SuOIssMosip adueNsU! AIG suoneiadg ssouisng fOZHON [Ned 0702/82/0T
Go'O0€ $ 00'SLE $ 80 O]y aoueleq yUeG OIpjo Ui ysl] }99YD Suipueysino aepdy suonesadg ssauisng aoufad SYD 0702/82/0T

wm TinoUy sae Sia see ‘San Vonaosed Kioweiey Dorod Teuojssejons, wa

qml-Le6T-02 # aseD
(spidey puesn) uediyaiw yo DLASIQ Wasa
OT] ‘saunquag Ajgseg
